EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “charging unit” and “control unit” in claims 1, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. R. Burns Israelsen (reg.no. 42,685) on 04/20/2021.

The application has been amended as follows: 

In the Claim:
	Claim  1.  	(Currently Amended) 	An auxiliary battery rental device performing rental and return of auxiliary batteries, the auxiliary battery rental device comprising: 
	a battery port allowing the auxiliary batteries to be discharged therefrom or returned thereto; 
	a battery queue on which the auxiliary batteries to be rented or having been returned are vertically stacked and loaded; 
	a carrier configured to discharge the auxiliary batteries loaded on the battery queue to the battery port, or load the auxiliary batteries returned through the battery port onto the battery queue; 
	a lift configured to move up and down at least a part of the auxiliary batteries loaded on the battery queue; 
	a charging unit configured to charge at least a part of the auxiliary batteries loaded on the battery queue; and 
	a control unit configured to control an operation of the rental device such that rental and return operations of the auxiliary batteries are automatically performed, 
	wherein:
	the battery queue includes a rental queue and a return queue disposed to vertically face each other with the carrier interposed therebetween; 
	the carrier operates to discharge the auxiliary battery loaded on the rental queue to the battery port upon a rental request of a user and load the auxiliary battery returned through the battery port onto the return queue; and
	the lift operates to move and load a part or all of the auxiliary batteries loaded on the return queue onto the rental queue.

	Claim 2.	(Cancelled) 

	Claim 3.	(Currently Amended)	The auxiliary battery rental device of claim 1 :
	the auxiliary battery rental device is configured to allow the auxiliary batteries to be rented on a first-in and first-out basis, in which the carrier operates such that an auxiliary battery loaded first is discharged first among the auxiliary batteries loaded on the rental queue, and
	the lift operates to move the auxiliary battery loaded on the return queue to the rental queue such that an auxiliary battery returned and loaded on the return queue is disposed at a position to be discharged first from the rental queue. 

	Claim 4.	(Currently Amended)	The auxiliary battery rental device of claim 3, wherein:
	the battery port is a single battery port;
	the carrier is installed with a fixed vertical height equal to a height of the battery port;
the carrier, during the rental operation, discharges an auxiliary battery closest to the carrier among the auxiliary batteries loaded on the rental queue to the battery port;
	the carrier, during the return operation, loads an auxiliary battery returned through the battery port onto a position closest to the carrier from the return queue; and
	an auxiliary battery loaded farther from the carrier on the return queue is loaded relatively closer to the carrier in the rental queue when the auxiliary battery loaded on the return queue moves to the rental queue by the lift. 

	Claim 5.	(Currently Amended)	The auxiliary battery rental device of claim 1, wherein:
	a plurality of pairs of the battery queues are provided in left and right directions when viewed from a front of the auxiliary battery rental device, and
	the carrier is configured to slide left and right after gripping the auxiliary battery when viewed from the front of the auxiliary battery rental device. 
	Claim 7.	(Currently Amended)	The auxiliary battery rental device of claim 1 :
	each of the rental queue and return queue includes a queue frame configured to define a loading space of the auxiliary batteries, and a support member provided at a lower end of the queue frame to hold up and support an auxiliary battery loaded at a bottom of the queue frame, in which the support member of the rental queue selectively implements a state of supporting the loaded auxiliary battery and a state of releasing the support for the loaded auxiliary battery. 

	Claim 8.	(Currently Amended)	The auxiliary battery rental device of claim 1, wherein:
		the auxiliary battery has a pair of charging terminals for charging, and
	the charging unit is provided with a plurality of pairs of charging pins to come into contact with the pair of charging terminals, respectively, so as to charge the batteries loaded on the battery queue in a contact mode. 

	Claim 10.	(Currently Amended)	The auxiliary battery rental device of claim 1, wherein:
	the battery queue is configured to discharge the loaded batteries one by one from one end of the battery queue according to a rental request of the user and load the returned auxiliary batteries onto an opposite end of the battery queue, and
		the lift moves up and down the loaded auxiliary batteries such that the auxiliary battery loaded at the one end among the auxiliary batteries loaded on the battery queue is disposed at a dischargeable position, and moves up and down the loaded auxiliary batteries such that the auxiliary battery returned during the return operation is loaded on the opposite end.

	Claim 11.	(Currently Amended)	The auxiliary battery rental device of claim 10, wherein:
	the battery port is a single battery port;
	the carrier is installed with a fixed vertical height equal to a height of the battery port; and
	the lift moves the loaded auxiliary batteries such that the one end is positioned at a same height as a height of the carrier upon the rental operation, and moves up and down the loaded auxiliary batteries such that the opposite end is positioned at a same height as the height of the carrier upon the return operation. 

	Claim 12.	(Currently Amended)	The auxiliary battery rental device of claim 10, wherein:
	the battery port includes a discharge port formed with a height corresponding to the one end of the battery queue, and a return port formed with a height corresponding to the opposite end of the battery queue;
	the carrier includes a rental carrier installed with a fixed vertical height equal to a height of the discharge port, and a return carrier installed with a fixed vertical height equal to a height of the return port; and
	the lift moves the loaded auxiliary batteries such that the loaded auxiliary battery at the one end is positioned at a same height as the height of the rental carrier upon the rental operation, and moves up and down the loaded auxiliary batteries such that the loaded auxiliary battery at the opposite end is positioned at a same height as the height of the return carrier upon the return operation. 

	Claim 13.	(Currently Amended)	The auxiliary battery rental device of claim 10, wherein:
	the battery queue includes a queue frame configured to limit a loading space of the auxiliary batteries, and a support member provided at a lower end of the queue frame to hold up and support an auxiliary battery loaded at a bottom of the queue frame,
	the support member selectively implements a state of supporting the auxiliary battery loaded at the bottom and a state of releasing the support for the loaded auxiliary battery, and
	the lift is disposed below the support member. 

	Claims 14.-19.	(Cancelled)

	Claim 20.	(New)		An auxiliary battery rental device performing rental and return of auxiliary batteries, the auxiliary battery rental device comprising: 
	a battery port allowing the auxiliary batteries to be discharged therefrom or returned thereto; 
	a battery queue on which the auxiliary batteries to be rented or having been returned are vertically stacked and loaded; 
	a carrier configured to discharge the auxiliary batteries loaded on the battery queue to the battery port, or load the auxiliary batteries returned through the battery port onto the battery queue; 
a lift configured to move up and down at least a part of the auxiliary batteries loaded on the battery queue; 
	a charging unit configured to charge at least a part of the auxiliary batteries loaded on the battery queue; and 
	a control unit configured to control an operation of the rental device such that rental and return operations of the auxiliary batteries are automatically performed, 
		wherein:
	the battery queue is configured to discharge the loaded batteries one by one from one end of the battery queue according to a rental request of the user and load the returned auxiliary batteries onto an opposite end of the battery queue;
	the lift moves up and down the loaded auxiliary batteries such that the auxiliary battery loaded at the one end among the auxiliary batteries loaded on the battery queue is disposed at a dischargeable position, and moves up and down the loaded auxiliary batteries such that the auxiliary battery returned during the return operation is loaded on the opposite end;
		the battery port is a single battery port;
	the carrier is installed with a fixed vertical height equal to a height of the battery port; and
	the lift moves the loaded auxiliary batteries such that the one end is positioned at a same height as a height of the carrier upon the rental operation, and moves up and down the loaded auxiliary batteries such that the opposite end is positioned at a same height as the height of the carrier upon the return operation.

Allowable Subject Matter
Claims 1, 3-13 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an auxiliary battery rental device performing rental and return of auxiliary batteries, the auxiliary battery rental device comprising: a battery port allowing the auxiliary batteries to be discharged therefrom or returned thereto; a battery queue on which the auxiliary batteries to be rented or having been returned are vertically stacked and loaded; a carrier configured to discharge the auxiliary batteries loaded on the battery queue to the battery port, or load the auxiliary batteries returned through the battery port onto the battery queue; a lift configured to move up and down at least a part of the auxiliary batteries loaded on the battery queue; a charging unit configured to charge at least a part of the auxiliary batteries loaded on the battery queue; and a control unit configured to control an operation of the rental device such that rental and return operations of the auxiliary batteries are automatically performed, and especially wherein: the battery queue includes a rental queue and a return queue disposed to vertically face each other with the carrier interposed therebetween; the carrier operates to discharge the auxiliary battery loaded on the rental queue to the battery port upon a rental request of a user and load the auxiliary battery returned through the battery port onto the return queue; and	the lift operates to move and load a part or all of the auxiliary batteries loaded on the return queue onto the rental queue as recited in claim 1 and further limitations of the dependent claims 3-13.
	The prior art of record, taken alone or in combination, fails to teach or fairly suggest an auxiliary battery rental device performing rental and return of auxiliary batteries, the auxiliary battery rental device comprising: a battery port allowing the auxiliary batteries to be discharged therefrom or returned thereto; a battery queue on which the auxiliary batteries to be rented or having been returned are vertically stacked and loaded; a carrier configured to discharge the auxiliary batteries loaded on the battery queue to the battery port, or load the auxiliary batteries returned through the battery port onto the battery queue; a lift configured to move up and down at least a part of the auxiliary batteries loaded on the battery queue; a charging unit configured to charge at least a part of the auxiliary batteries loaded on the battery queue; and a control unit configured to control an operation of the rental device such that rental and return operations of the auxiliary batteries are automatically performed, and especially, wherein: the battery queue is configured to discharge the loaded batteries one by one from one end of the battery queue according to a rental request of the user and load the returned auxiliary batteries onto an opposite end of the battery queue; the lift moves up and down the loaded auxiliary batteries such that the auxiliary battery loaded at the one end among the auxiliary batteries loaded on the battery queue is disposed at a dischargeable position, and moves up and down the loaded auxiliary batteries such that the auxiliary battery returned during the return operation is loaded on the opposite end; and the battery port is a single battery port; the carrier is installed with a fixed vertical height equal to a height of the battery port; and	the lift moves the loaded auxiliary batteries such that the one end is positioned at a same height as a height of the carrier upon the rental operation, and moves up and down the loaded auxiliary batteries such that the opposite end is positioned at a same height as the height of the carrier upon the return operation as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Santana et al. (US 2016/0180632); Kim (KR20160042596A, “KR101762483B1” English Machine Translation); Azzalino et al. (WO 2015/167476 A1); Aloe (US 2014/0368156); Ferguson et al. (US 2008/0005224); Quade (US 7,004,710) and Isobe et al. (US 5,088,586) are cited because they are related to battery rental kiosk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887